Citation Nr: 0727453	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Illiana 
Health Care System



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by St. Francis Medical Center 
(SFMC) in Peoria, Illinois, on February 15, 2005, pursuant to 
the "Millennium Bill Act."



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from December 1970 to December 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decisions by the VAIHCS in 
Danville, Illinois. 


FINDINGS OF FACT

The medical services provided by SFMC in Peoria, Illinois, on 
February 15, 2005, related to a left leg injury were not 
emergent, and a VA facility was feasibly available to provide 
the necessary care.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by SFMC in Peoria, Illinois, on February 
15, 2005, related to the veteran's left leg injury have not 
been met under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725 
pursuant to the "Millennium Bill Act."  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the claimant of: (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  While, in this case, a VCAA 
notice was provided in August 2005 after the initial 
adjudication, the timing deficiency was remedied by 
readjudication of the claim in the August 2005 Statement of 
the Case after the notice was issued.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim for reimbursement of medical expenses.  In 
short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  There is no outstanding evidence, and this 
case does not turn on a medical question for which an opinion 
would be necessary.

Factual Background

An emergency record from the SFMC in Peoria, IL, indicates 
that the veteran presented himself on February 15, 2005, at 
with primary complaints of left thigh pain.  The veteran 
reported that an object hit his inner thigh at high speed.  
An abrasion was noted.  X-ray films of the left femur 
revealed no fracture or dislocation and were negative for any 
abnormality.  Clinical impressions of contusion and hematoma 
of the left thigh were made. 

The records further show that the veteran arrived at SFMC on 
February 15, 2005, at 11:49 AM, by private conveyance and not 
by ambulance.  The triage assessment was described as 
"minor."   The veteran's presenting complaints were of a 
laceration and traumatic extremity pain.  Notes on the ER 
assessment sheet include an entry from February 15, 2005, 
1:22PM, which states that the veteran reported that he was 
with a friend who was operating a grinding wheel earlier in 
the day at about 10 AM and a piece of the wheel flew off and 
hit him in the inner left thigh, leaving a 1 cm laceration 
with bruising and abrasions around it.  It was noted that the 
veteran reported putting a Q-tip in the wound and estimating 
that it was about 1/2 in deep.  An entry dated at 1:23 PM 
indicated that no active bleeding was noted.  Thereafter X-
ray films were taken.  By 4:10PM it was noted that the 
patient could not be located and had apparently left the 
facility without finishing treatment.  

The record contains billing information dated in June 2005 
which indicates that services in the amount of $ 677.00 had 
been rendered and that the bill remained unpaid.

The record reflects that the veteran has no service-connected 
disorders, but is in receipt of non service-connected pension 
effective from November 2003, for major depressive disorder, 
degenerative disc disease of the cervical spine, and 
degenerative joint disease of the right wrist/arm.  

Legal Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for emergency 
services rendered for a non-service-connected condition, a 
left thigh contusion/laceration, in a non-VA facility, SFMC, 
on February15, 2005, under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1002.  The veteran maintains that this condition 
was life threatening, inasmuch as he believed that he may 
have severed an artery and could have bled to death.  
Accordingly, he reports that he went to the nearest medical 
facility for treatment, SFMC.  

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 
38 U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the 
law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:
(1) For an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service-
connected disability;(4) For any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).  

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  The veteran's treatment at SFMC 
was not for a service-connected disorder as he has none; 
consequently it was also not for a non-service-connected 
disability having aggravated a service-connected disability.  
Similarly, that treatment was not provided pursuant to any 
disability for a veteran who has a total disability permanent 
in nature, resulting from a service-connected disability.  
Additionally, there is no evidence that the veteran is 
participating in a rehabilitation program.  The provisions in 
38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met); cf. 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned).  Thus, the Board need not address (b) 
and (c), although these criteria will be discussed in more 
detail below in the context of entitlement under 38 U.S.C.A. 
§ 1725.  Accordingly, a favorable resolution of the claim is 
not warranted under 38 U.S.C.A. § 1728.

The claim for payment/reimbursement at issue was denied by 
VAIHCS in February 2005.  The explanation given was that the 
veteran was that the VA clinic in Peoria, IL was feasibly 
available for the type of treatment required, and that the 
veteran should have gone to this clinic initially.  

Under the primary avenue of possible entitlement in this 
case, the criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Although the claim was not 
specifically denied on this basis, the veteran has argued 
that the nature of his medical problem was emergent and 
required treatment at the closest medical facility.  
Therefore, initially the Board will address the element of 
emergent care provided under 38 C.F.R. § 17.1002(b).

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).  The Board notes 
that 38 C.F.R. § 17.1002, one of the regulations implementing 
the Veterans Millennium Health Care and Benefits Act, also 
defines emergency services.  See 38 C.F.R. § 17.1002(b).  
Although certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine would 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 
17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

In this case, the private medical records clearly establish 
that the medical condition at issue, essentially an abrasion 
with some bruising of the left thigh, clinically described as 
laceration, hematoma and contusion of the left thigh, was not 
emergent.  The triage assessment described the condition as 
minor.  Despite the veteran's contentions that he believed he 
might bleed to death, no bleeding was documented in any of 
the private medical reports of February 15, 2005, and in fact 
the records contain an entry indicating that no active 
bleeding was noted.  Moreover, there is no indication that 
the leg injury was even significantly painful.  The veteran 
himself described the pain as 3/10, within the first hour of 
his arrival at the SFMC ER.  In addition, records show that 
the veteran was able to drive himself to SFMC.  
Significantly, the SFMC records show that the veteran did not 
even feel the need to complete the treatment regimen and left 
the facility without notice after X-ray films, which were 
negative, were taken.  

The evidence does not reflect that the veteran's condition 
was of such a nature that any delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  There is no indication that any delay in seeking 
immediate medical attention would have been, in the judgment 
of a prudent layperson, hazardous to life or health.  
Accordingly, one of the requisite criteria set forth above, 
38 C.F.R. § 17.1002(b), is not met.  38 U.S.C.A. § 1725.

The other pertinent inquiry in this case is, under 38 C.F.R. 
§ 17.1002(c), whether a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. 
§ 17.53, also for application, state that a VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

The record in this case establishes that the VA outpatient 
clinic in Peoria, IL, was open for clinic hours on February 
15, 2005, when the veteran sought private treatment and that 
this clinic was able to provide the necessary medical 
services.  Moreover, an informal search conducted on 
www.mapquest.com reveals that distance and drive time between 
the veteran's address and SFMC in Peoria, IL and the VA 
outpatient clinic in Peoria, IL is almost exactly the same.  
Mileage to SFMC from the veteran's address was estimated as 
39.93 miles.  Mileage to the VA outpatient clinic in Peoria, 
IL was estimated as 40.06 miles.  Accordingly, it is clear 
that the distance involved is not a factor in this case, 
instead it appears that the veteran preferred to be treated 
at SFMC.  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (2006).  Under 
such circumstances, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used.  Accordingly, as an 
alternate theory of denial, another one of the requisite 
criteria set forth above, 38 C.F.R. § 17.1002(c), is not met.  
38 U.S.C.A. § 1725.  See Holbrook v. Brown, 8 Vet.App. 91, 92 
(1995) (noting the Board's fundamental authority to decide a 
claim in the alternative).

Accordingly, the Board must find that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that the condition treated on February 15, 2005, was not 
emergent and that a VA facility was feasibly available, the 
Board is without authority to grant benefits.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by SFMC in Peoria, Illinois, on 
February 15, 2005 is denied under 38 U.S.C.A. § 1728 and 
under 38 U.S.C.A. § 1725 pursuant to the "Millennium Bill 
Act." 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


